People v Little (2018 NY Slip Op 07629)





People v Little


2018 NY Slip Op 07629


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1256.1 KA 11-01844

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vEMMANUEL D. LITTLE, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a sentence of the Monroe County Court (James J. Piampiano, J.), rendered June 23, 2011. The appeal was held by this Court by order entered March 27, 2015, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (126 AD3d 1478). The proceedings were held and completed. 
It is hereby ORDERED that the sentence so appealed from is unanimously affirmed.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court